Citation Nr: 1410710	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  07-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for low back disability.  

2. Entitlement to service connection for migraine headaches, to include as due to exposure to herbicides.  

4. Entitlement to service connection for a skin disorder affecting the feet and back, to include as due to herbicides exposure.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a hearing held at the RO in January 2011.  

This case was remanded by the Board in September 2009, August 2010 and September 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to service connection for migraine headaches and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Resolving doubt in favor of the Veteran, lumbar spine intervertebral disc syndrome and spondylosis had its onset during active service.  




CONCLUSION OF LAW

The criteria for service connection for lumbar spine intervertebral disc syndrome and spondylosis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is fully granting the benefit sought; any errors as to notification and assistance are deemed harmless.  See The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.326(a) (2013).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2013).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In the case of any veteran who engaged in combat during a period of war, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in service satisfactory lay evidence of service incurrence of such injury or disease, if consistent with the circumstances of service.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2013).  When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Here, a December 2010 MRI showed multilevel spondylosis and the October 2013 VA examiner diagnosed intervertebral disc syndrome and spondylosis based on that diagnostic test; the Veteran has a present disability.  

As for incurrence in service, the Board finds the Veteran has been relatively consistent in reporting that he hurt his back in service while attempting to set up coil of wire in order to try to protect a helicopter during landing and that his back pain has increased over time.  (See, for example, January 2011 Board Transcript, pp 8, 15-16; as well as April 1992 and June 1995 claims.)  His report is corroborated by a February 1968 service treatment record which notes he had trouble with his back after lifting something heavy in Vietnam.  Another note shows he had back pain the following month.  Combat is conceded.  38 U.S.C.A. § 1154(b).  

While his May 1969 separation examination shows a clinical evaluation of the back was normal, at every point in the record when asked about his back he reported a past injury and usually referenced Vietnam (see February 1999, February 2002, and April 2003 state Department of Corrections (DoC) records; May 2008 Dr. S.A. evaluation, and January 2009 VA record).  While the record shows one intervening injury of low back strain in September 1999, it was not given very much follow up.  

In August 2010, the Veteran's treating physician signed a statement stating that the Veteran had chronic low back pain and a MRI of the spine showed spondylosis and spinal stenosis.  The physician checked it was at least as likely as not that "the current diagnosis and symptoms" were "the direct result of the patient's military service."  In October 2010, the Veteran's VA psychologist stated that his physical condition was "exacerbated" by his psychiatric status (the Veteran is service-connected for PTSD) and noted intractable chronic back pain.  However, no rationale was given for these opinions.  

The October 2013 VA examiner provided a negative opinion because he was unable to find treatment for low back pain in service and noted it was not present at separation; obviously the examiner overlooked the February and March 1968 service treatment records.  

While the positive opinions are not fully explanatory and the record does show an intervening injury, when the Board considers the Veteran's competent and credible report of what happened in service as well as the circumstances of his combat service, the Board finds the claim is in equipoise as to the nexus element of the claim.  Shedden, 381 F.3d at 1167.  The reasonable doubt rule is for application and service connection for lumbar spine intervertebral disc syndrome and spondylosis is granted.  See, 38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for lumbar spine intervertebral disc syndrome and spondylosis is granted.  


REMAND

The Board finds the current VA opinions in the file are inadequate; the March 2013 opinion regarding direct service connection contains an inaccurate fact (the statement that the first complaint of migraines was in 2003 when it actually was in the 1980s) and the opinion regarding a skin disability states there is no present disability when the record shows several skin diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (In determining the probative weight, a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  There has not been substantial compliance with the last remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)  

1. Send the claims file to a VA examiner for an opinion regarding the etiology of the currently diagnosed migraine headaches.  The opinion should reflect that the entire claims file was reviewed.  Then the writer should provide an answer to the following questions: 

Is it as least as likely as not (a 50 percent or greater probability) that any current migraine headache disability was incurred in or related to service?  The examiner should reference:

* Conflicting evidence regarding when a head injury might have occurred (June 1975 SFSH record states prior to service, 1996 SFTC records say prior to and during; and starting in 1999 state DoC records show he reported they started in Vietnam); 
* A November 1976 Court Order referencing diagnoses of organic brain syndrome based on poison/drug intoxication and head trauma; 
* The Veteran's August 1984 statement that he suffered from migraines; 
* A March 2003 state DoC record "Dx: HTN - HA"; 
* A January 2009 VA prescription list which notes that nonservice-connected GERD medication, omeprazole, causes headache as a side effect; 
* A September 2009 General Medical VA examination report which stated that migraines occurred after service, but gave no rationale and 
* The October 2013 opinion that was negative based on a lack of documentation in service but does not address a possible head injury in service.  

Is there any medical reason to accept or reject the proposition that a head injury in service could have led to the current migraine headache disabilities?  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  

All opinions must be accompanied by reasons with citation to accurate facts.  

2. Send the claims file to a VA examiner for an opinion regarding the etiology of the diagnosed skin disabilities.  The opinion should reflect that the entire claims file was reviewed.  Then the writer should provide an answer to the following questions: 

Is it as least as likely as not (a 50 percent or greater probability) that any diagnosed skin disabilities were incurred in or related to service, to include exposure to herbicides in Vietnam?  The examiner should reference: 

* A March 1968 service treatment record showing the Veteran complained of pain in feet due to pes planus but no blisters were noted; 
* The Veteran's August 1984 statement that small sores broke out on his feet since his return from Vietnam; 
* A February 1999 state DoC record showing a diagnosis or pseudofolliculitis barbae; 
* A June 1999 state DoC record showing a diagnosis of athlete's foot; 
* An April 2002 state DoC record noting a sebaceous cyst of the left axilla and scaling of the feet; 
* 2002 state DoC records showing a diagnosis of tinea pedis; 
* A June 2008 VA primary care record showing no rash and a lipoma of the left axilla; 
* An April 2009 Agent Orange Examination report showing he had a surgical scar in his left armpit due to removal of cyst or ingrowth and the Veteran's competent report of episodes of blisters (non-purulent) in his buttocks; and 
* An August 2009 VA Dermatology record showing an assessment of likely folliculitis and dyshydrosis.  

All opinions must be accompanied by reasons with citation to accurate facts.  

3. Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a SSOC and an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


